56 N.Y.2d 619 (1982)
The People of the State of New York ex rel. Julius E. Gluch, Appellant,
v.
Deborah Gluch, Respondent.
Court of Appeals of the State of New York.
Argued March 22, 1982.
Decided April 6, 1982.
Lois McS. Webb for appellant.
John F. Niles for respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur.
*620MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
The Appellate Division reversed "on the law and on the facts". Even if it were to be concluded that it was error to have reversed on the law (i.e., to have held that on no view of the record could acceptance of jurisdiction under the Uniform Child Jurisdiction Act [Domestic Relations Law, art 5-A] be sustained and accordingly that for Family Court to have done so was an abuse of discretion as a matter of law), nevertheless the Appellate Division also reversed on the facts. By this latter disposition the Appellate Division substituted its own exercise of discretion not to accept jurisdiction for the exercise of discretion by the Family Court to accept such jurisdiction. Inasmuch as we conclude that there was no abuse of discretion or other error of law by the Appellate Division with respect to this latter disposition our review is at an end.
Order affirmed, with costs, in a memorandum.